DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/764,934 filed 18 May 2020. Claims 11-20 pending. Claims 1-10 canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 11-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11:
A method for determining at least one of transmission or clutch parameters of a motor vehicle automatic transmission having at least one clutch or an automated manual transmission or a dual clutch transmission, for basic calibration of the automatic transmission, the method comprising the following steps: determining at least one of a drag torque or a kiss point of the at least one clutch by using at least one actuable synchronization device; providing the at least one clutch with a drive side being actively connected to or configured to be actively connected to an internal combustion engine output shaft and providing the at least one clutch with an output side being actively connected to at least one transmission input shaft; blocking at least one of the internal combustion engine output shaft or the transmission input shaft; driving the drive side of the at least one clutch by using an electric motor; providing at least one freewheel-shifted gear stage; and driving the drive side of the at least one clutch in a direction of rotation of the electric motor being opposite to a direction of rotation of the internal combustion engine output shaft.
Regarding claim 11, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to overcome the rejections under 35 USC 112. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 20 April 2022 with respect to pg. 6 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 11-20 has been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659